Citation Nr: 0106707	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date than September 3, 
1998, for additional compensation benefits for the veteran's 
dependent son.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1969 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

The veteran's claim for an increased rating for sinusitis was 
received by the regional office on November 21, 1991.   The 
claim was denied by the regional office in March 1992.  On 
December 22, 1994, the Board remanded the issue of 
entitlement to a rating in excess of 10 percent for 
sinusitis.  In a statement dated September 15, 1997, the 
veteran asserted that he should be entitled to a rating of 30 
percent for the disorder.  On July 15, 1998, the regional 
office awarded a rating of 30 percent for sinusitis and made 
the award effective from February 8, 1991; the  regional 
office, citing the statement of September 15, 1997, further 
commented that this action represented a full grant of the 
veteran's appeal.   By letter dated August 3, 1998, the 
regional office notified the veteran of the award, included a 
copy of the rating decision, and informed him of a toll-free 
number he could call if he had any questions.  He did not 
object to the disposition.  In view of the foregoing, the 
decision to consider the earlier appeal satisfied was not 
improper. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim for additional compensation benefits 
for his dependent son, S., was received on September 3, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 3, 
1998 for compensation benefits for the veteran's dependent 
son have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.401(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


On September 3, 1998, the veteran contacted the RO, 
apparently by telephone, and requested that his dependent 
son, S., be added to his compensation award.   On October 30, 
1998, the RO added S. to the veteran's award, effective 
October 1, 1998.  Although a birth certificate is not of 
record, the claims folder indicates that S. was born on 
December [redacted], 1989.

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 1991); 38 C.F.R. §§ 3.57, 3.356 (2000).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2000).  An informal 
claim must also be in writing.  See Rodriguez v. West, No. 
98-7087 (Fed. Cir. August 25, 1999).

(b) Additional compensation for a dependent child is 
effective on the latest of the 
following dates:    (1) Date of claim. This term means the 
following, listed in their 
order of applicability:    (i) Date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within 1 
year of the event; otherwise.   (ii) Date notice is received 
of the dependent's existence, if evidence is received within 
1 year of the Department of Veterans Affairs request.  (2) 
Date dependency arises.   (3) Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating 
action.

The present appeal arises out of the veteran's assertion that 
his dependent son warrants entitlement to compensation 
benefits earlier than the current date of September 3, 1998.  
The veteran contends that he submitted his son's birth 
certificate and related documents at the time of his birth, 
and as such, the benefits should have attached at that time.  
The veteran requests that the earlier effective date for 
compensation benefits for his dependent son be the date of 
birth, that is, December [redacted], 1989.  

Nonetheless, there is no evidence earlier than the recording 
of the veteran's telephone contact with the RO on September 
3, 1998 of a claim for benefits for the veteran's dependent 
son.  In this appeal, there is nothing of record that 
supports a claim, informal or formal, prior to the above-
noted conversation in September 1998.   It is true that in a 
medical record dated January 16, 1992, the veteran referred 
to his having two sons.  At that time, he was only receiving 
additional compensation for his spouse, a daughter, and one 
son.  This record was plainly not a formal application for 
benefits.  Moreover, it may not be construed as an informal 
claim because it did not reflect an intent to apply for a VA 
benefit.  38 C.F.R. § 3.155.     
Accordingly, in the absence of information in the record 
prior to September 3, 1998, indicating that S. had been born 
and that the veteran desired additional compensation for him, 
there is no basis for an earlier effective date.
  



ORDER

Entitlement to an earlier effective date than September 3, 
1998 for compensation benefits for the veteran's dependent 
son is denied.



		
	John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

 

